Citation Nr: 1613045	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for renal toxicity.

2. Entitlement to service connection for vertigo.

3. Entitlement to service connection for neurobehavioral effects.

4. Entitlement to service connection for chronic athlete's foot.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for bilateral leg radiculopathy.

7. Entitlement to a rating in excess of 20 percent for lumbosacral strain (low back).

8. Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, March 2013, and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claim for TDIU is on appeal as inferred with the claim for an increased back rating and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the RO denied service connection for sleep apnea and bilateral leg radiculopathy.  The Veteran appealed the denials in an April 2013 notice of disagreement.  In March 2015, the RO denied service connection for renal toxicity, vertigo, neurobehavioral effects, and chronic athlete's foot.  The Veteran submitted a notice of disagreement in July 2015.  The AOJ has not issued a statement of the case (SOC) on those issues.  The Board has no discretion, and the claims for service connection for sleep apnea, radiculopathy, renal toxicity, vertigo, neurobehavioral effects, and athlete's foot must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

For the low back disability, VA records from September 2014 show treatment for the low back with complaints of incontinence, urinary leakage, and pain radiating to the left thigh.  The August 2014 and July 2010 examiners found no neurologic abnormalities associated with the low back disability.  The treatment records suggest that the low back disability has worsened to the point that it produces neurological abnormalities.  Thus, a new VA examination should be arranged to determine the current level of disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Additionally, the examiner should provide an opinion on the effects of service-connected disabilities on employment.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the appeal on the issues of service connection for sleep apnea, radiculopathy, renal toxicity, vertigo, neurobehavioral effects, and chronic athlete's foot and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as noted in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. Schedule the Veteran for an examination for his low back disability.  The examiner should measure and record the current level disability including functional impairment from pain, weakness, and other symptoms and any associated neurologic abnormalities.  

The examiner should also explain how the service-connected low back and ankle disabilities would affect the Veteran's functioning in a work environment.  What types of limitations would he experience?  Would his service-connected disabilities prevent him from working in a job with the same physical requirements as his past work in maintenance as a facility manager?

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

